Citation Nr: 0311745	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-00 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need 
of regular aid and attendance of another person or on account 
of being permanently housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant's daughters, "C.B." and "J.B."


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from February 1943 to June 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which denied 
special monthly compensation based on the need of regular aid 
and attendance of another person or on account of being 
permanently housebound.

In February 2002, an RO hearing was held.  In September 2002, 
appellant's motion for advancement on the docket of the 
appeal was granted.  Later in September 2002, the Board 
undertook additional development on the appellate issue, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Under 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence without having to either remand the case 
to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.  

However, in light of the fact that a favorable VA medical 
opinion was rendered pursuant to the Board's additional 
development, the Board will render a decision herein awarding 
special monthly compensation based on the need of regular aid 
and attendance of another person, since allowance of that 
issue obviously will not be prejudicial to appellant.  Since 
special monthly compensation based on the need of regular aid 
and attendance of another person is a higher benefit than 
that based on being permanently housebound, allowance of 
special monthly compensation based on "aid and attendance" 
renders the "housebound" matter moot.  See 38 U.S.C.A. 
§ 1114.  

To the extent additional issues may have been raised by 
appellant, inasmuch as they have not been developed for 
appellate review, they are referred to the RO for any 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  Service connection is currently in effect for residuals 
of a shell fragment wound of the left buttock and coccyx with 
left leg weakness, Muscle Groups XIII and XVII, currently 
rated as 50 percent disabling; residuals of a shell fragment 
wound of the right buttock, Muscle Group XIII, currently 
rated as 40 percent disabling; left lower extremity 
neuralgia, currently rated as 20 percent disabling; shell 
fragment wound scar of the right buttock and shell fragment 
wound scar of the left buttock, each currently rated as 10 
percent disabling; and residuals of a right thigh shell 
fragment wound, currently rated as noncompensable.

2.  It is at least as likely as not that, based upon 
competent medical opinion, appellant does require regular aid 
and assistance by another person to protect him from hazards 
or dangers incident to his daily environment based on said 
service-connected disabilities.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for special 
monthly compensation based on the need of regular aid and 
attendance of another person have been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's award herein of entitlement to 
special monthly compensation based on the need of regular aid 
and attendance of another person, the evidentiary record is 
obviously adequate and no further notice or development is 
indicated.

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
that they are in need of the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b)(3).  Determinations as to need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as:  Inability of 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).  

It is reiterated that service connection is only in effect 
for residuals of a shell fragment wound of the left buttock 
and coccyx with left leg weakness, Muscle Groups XIII and 
XVII; residuals of a shell fragment wound of the right 
buttock, Muscle Group XIII; left lower extremity neuralgia; 
shell fragment wound scar of the right buttock; shell 
fragment wound scar of the left buttock; and residuals of a 
right thigh shell fragment wound.  Appellant's numerous other 
seriously disabling conditions, for which service connection 
is not in effect, include cervical 
stenosis/myelopathy/osteoarthritis, coronary artery disease, 
congestive heart failure, angina, hypertension, status post 
coronary artery bypass graft, diabetes mellitus, and 
dementia.  However, the non-service-connected disabilities 
may not be considered in deciding this appellate issue.  See 
38 U.S.C.A. § 1114.  

The evidentiary record clearly indicates that appellant is 
unable to perform the activities of daily living.  See, for 
example, a recently received written statement from a nurse 
administrator of a private assisted living facility, who 
reported that appellant was unable to even brush his teeth 
without assistance and required assistance to change his 
diaper.  However, the question for resolution is whether 
appellant is so helpless as to need regular aid and 
attendance due to his service-connected disorders.  

The evidentiary record indicates that on VA examinations in 
the 1940's, appellant reported being employed as a shipping 
clerk, despite pain in the buttocks and left lower extremity; 
and gait was described as good.  On April 1977 VA 
examination, it was reported that appellant underwent open 
heart surgery in 1971, retired in 1974, and was unable to 
work due to coronary insufficiency.  On VA examinations in 
the 1990's, appellant reportedly was only able to ambulate 
limited amounts because of buttock and left leg pain with 
apparent left lower extremity neuropathy.  

A December 2000 private "housebound status or permanent need 
for regular aid and attendance" examination report reported 
that appellant had poor balance, cervical and lumbar spine 
restricted motion, cervical spine stenosis with myelopathy, 
decreased grip strength in the hands, angina, and severe 
coronary artery disease, status post bypass surgery.  He was 
able to ambulate less than one block without assistance of 
another person.  The physician certified that appellant 
required daily personal services of a skilled provider 
without which institutional care would be necessary.  
However, the examiner did not distinguish whether the need 
for regular aid and attendance was necessitated by only the 
service-connected disabilities.  

A VA "housebound status or permanent need for regular aid 
and attendance" examination report revealed that appellant 
had severe gait impairment with the right leg markedly weaker 
than the other leg, cervical and lumbar pain, and bilateral 
hand paresthesias.  He was unable to ambulate without 
assistance of another person.  He had "significant" hearing 
impairment and severe dyspnea on exertion due to coronary 
artery disease.  Diagnoses were coronary artery disease with 
unstable angina; spinal stenosis; right rotator cuff 
tendonitis; and depression.  The examiner certified that 
appellant required daily personal services of a skilled 
provider without which institutional care would be necessary, 
but did not distinguish whether the need for regular aid and 
attendance was necessitated by only the service-connected 
disabilities.  

Pursuant to the Board's recent additional development, VA 
orthopedic and neurologic examinations and a VA "housebound 
status or permanent need for regular aid and attendance" 
examination were conducted in mid-2003, in part, to determine 
whether appellant's service-connected disabilities require 
the need for regular aid and attendance.  

On April 2003 orthopedic examination, it was reported that 
after appellant sustained an in-service shrapnel wound of the 
buttocks with surgical repair:

[Appellant] worked in the civilian sector 
for many years.  He lived a productive 
life.  Most recently, he has had an 
increasing low back pain.  His daughter 
accompanies him today due to his 
dementia....  He has diabetes, as well as 
significant coronary artery disease and 
has undergone bypass surgery for his 
heart problems.  Due to his pain, he has 
very limited ability to ambulate.  He is 
primarily wheelchair bound, walks with 
the assistance of a walker or other 
people for limited distances.... 

The examiner who conducted the April 2003 VA orthopedic 
examination opined that although the wound of the buttocks 
anatomically may have resulted in sciatic nerve injury, it 
did not result in any bony injury and that any spinal 
stenosis was not likely related to an in-service gunshot 
wound.  However, the examiner did not render opinion as to 
whether any gait impairment was due to the service-connected 
shell fragment wounds of the lower extremities and coccyx 
versus conditions for which service connection is not in 
effect; or whether the service-connected shell fragment 
wounds of the lower extremities and coccyx render appellant 
either incapable of feeding, dressing and undressing and 
attending to the wants of nature without assistance or 
require care or assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment.  

The examiner who conducted the VA "aid and attendance" 
examination certified that appellant requires the services of 
a skilled provider on a daily basis.  Although the examiner 
diagnosed non-service-connected diabetes and coronary artery 
disease, the examination report included buttock and left 
lower extremity neuritic pain complaints and reported that 
appellant was unable to stand independently and was 
wheelchair bound, requiring a full[-time] attendant.  

Additionally, that same physician who conducted the VA "aid 
and attendance" examination also conducted a May 2003 VA 
neurologic examination.  The positive evidence includes the 
fact that on May 2003 VA neurologic examination, the examiner 
opined that he could "find no other reason for [appellant's] 
inability to independently stand and gait disability other 
than his complaint of progressively severe pain in his lower 
back with known L4-L5 stenosis and his buttocks injuries with 
chronic worsening pain and his complaint of chronic 
neuropathic pain in the left lower extremity associated with 
his SC nerve injuries."  Additionally, the examiner opined 
that:

[Appellant] has had a progressive 
disabling course, as he has aged, with 
his service-connected disabilities, 
requiring assistance to stand, transfer, 
self-care, toilet function & feeding.  He 
is not able to protect himself from 
environmental hazards.  At this time he 
requires advanced care-somewhere between 
unskilled and skilled-he merits Aid & 
Attendance for his SC injuries.  

By my History & Examination today, 
[appellant's] medical & neurological 
problems, e.g. dementia, stroke, cervical 
disease, peripheral neuropathy, etc. do 
not account for his progressive S.C. 
disabilities necessitating Aid & 
Attendance.  [Appellant] is totally 
disabled related to his S.C. injuries and 
this is permanent & progressive.  

As the United States Court of Appeals for Veterans Claims 
explained in Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990), "[b]y reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  Although it appears that appellant has 
numerous seriously disabling non-service-connected 
disabilities, the recent medical opinion by a VA neurologist 
appears to attribute appellant's need for regular aid and 
attendance to his service-connected disabilities involving 
the wounds residuals of the lower 
extremities/buttocks/coccyx.  Said VA medical opinion has not 
been rebutted by any specific competent clinical evidence.  
The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

For the foregoing reasons, and with resolution of all 
reasonable doubt, entitlement to special monthly compensation 
on account of the need for regular aid and attendance of 
another person is warranted.  38 U.S.C.A. § 1114(l); 38 
C.F.R. §§ 3.350(b)(3), 3.352(a).  


ORDER

With resolution of all reasonable doubt, entitlement to 
special monthly compensation on account of the need for 
regular aid and attendance of another person is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

